Name: Commission Regulation (EEC) No 411/90 of 16 February 1990 determining, for the period 1 February to 30 June 1990, the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 and amending Regulation (EEC) No 2089/89
 Type: Regulation
 Subject Matter: overseas countries and territories;  food technology;  beverages and sugar
 Date Published: nan

 No L 43/26 Official Journal of the European Communities 17. 2. 90 COMMISSION REGULATION (EEC) No 411/90 of 16 February 1990 determining, for the period 1 February to 30 June 1990 , the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 and amending Regulation (EEC) No 2089/89 drought experienced by Reunion in 1989 , the production of raw sugar and the quantities available for refining have been significantly reduced ; whereas, in order to rectify the supplies to the various Community refineries, the quantities determined for the period 1 July 1989 to 31 January 1990 by Regulation (EEC) No 2089/89 should consequently be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for raw sugar produced in the French overseas departments and refined in a refi ­ nery situated in the European regions of the Community within the limits of the quantities to be determined accor ­ ding to the regions of destination in question and sepa ­ rately according to origin ; whereas those quantities must be determined on the basis of a Community supply balance sheet for raw sugar ; whereas in a first stage quan ­ tities were fixed by Commission Regulation (EEC) No 2089/89 (4) on the basis of a forward estimate covering the period 1 July 1989 to 31 January 1990 ; Whereas the final production of the French overseas department of Reunion and the quantities available for refining are now known ; whereas the latter quantities which may qualify for this refining aid are accordingly to be determined for the remainder of the 1989/90 market ­ ing year ; whereas by virtue of the severe cyclone and HAS ADOPTED THIS REGULATION : Article 1 The quantities of sugar referred to in Article 3 (2) of Regulation (EEC) No 2225/86 shall be fixed for the period 1 February to 30 June 1990 in accordance with Annex I hereto . Article 2 The Annex to Regulation (EEC) No 2089/89 shall be replaced by the Annex II hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989 , p. 1 . (3) OJ No L 194, 17 . 7 . 1986, p. 7. (4) OJ No L 199, 13 . 7. 1989, p. 11 . 17. 2. 90 Official Journal of the European Communities No L 43/27 ANNEX I Quantities of raw cane sugar, expressed as tonnes of white sugar : Period from 1 February to 30 June 1990 Originating from the French overseas departments For refining In metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 2. Guadeloupe and Martinique 0 43 0 10 0 15 0 0 ANNEX II « ANNEX Quantities of raw cane sugar, expressed as tonnes of white sugar : Period from 1 July 1989 to 31 January 1990 Originating from the French overseas departments For refining In metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 2. Guadeloupe and Martinique 146 32 0 0 0 0 0 0 »